Case 2:19-cv-01472-NR Document 22 Filed 12/02/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NEWSPAPER, NEWSPRINT,
MAGAZINE AND FILM DELIVERY
DRIVERS, HELPERS, AND
HANDLERS, INTERNATIONAL
BROTHERHOOD OF TEAMSTERS,
LOCAL UNION NO. 211,

Civil Action No. 2:19-cv-1472
Plaintiff,
Judge J. Nicholas Ranjan
Vv.

PG PUBLISHING CO., INC. d/b/a
PITTSBURGH POST GAZETTE,

Neer Sime Nemes Simmer” ieee Seema Ngee” cee! ngs Semen Seer Senge” Nnmee

Defendant.

DEFENDANT’S MOTION TO STAY PENDING APPEAL

Defendant Pittsburgh Post-Gazette (“Post-Gazette”), through its undersigned counsel,
moves pursuant to FED. R. Ctv. P. 62(c) to stay pending appeal this Court’s November 27, 2019
Order [ECF No. 20] which granted plaintiff Newspaper, Newsprint, Magazine and Film Delivery
Drivers, Helpers, and Handlers, International Brotherhood of Teamsters, Local Union No. 211’s

(“Union”) motion for preliminary injunction because:

1. the injunction interferes with the Post-Gazette’s rights under the National Labor
Relations Act and is subject to Garmon preemption;

2. the injunction appears to be prohibited by the Norris-LaGuardia Act;

3. the injunction is based on an unwarranted extension of the Third Circuit’s
decision in Luden's Inc. v. Local Union No. 6, 28 F.3d 347 (3dCir. 1994); and

4, the scope of the injunction is unclear.

The Post-Gazette requests the stay be entered retroactive to the effective date of the

Court’s Order. Pursuant to 28 U.S.C. § 1292(a)(1), the Post-Gazette will file a notice of appeal
Case 2:19-cv-01472-NR Document 22 Filed 12/02/19 Page 2 of 3

to the United States Court of Appeals for the Third Circuit after the Court’s disposition of this

motion to stay.

This motion is supported by a brief, proposed order and the Declaration of Richard C.

Lowe, Esquire, attached as Exhibit A.

WHEREFORE, the Post-Gazette respectfully requests the Court stay its November 27,

2019 Order [ECF No. 20] pending appeal, retroactive to the effective date of the Court’s Order.

Dated: December 2, 2019

Respectfully submitted,

By: /s/ Brian M_ Hentosz

Terrence H, Murphy, PA ID No. 36356
tmurphy@littler.com

Brian M. Hentosz, PA ID No. 317176
bhentosz@littler.com

 

LITTLER MENDELSON, P.C.
625 Liberty Avenue, 26" Floor
Pittsburgh, PA 15222

Ph: 412,201.7621/7676

Fax: 412.291.3373

Attorneys for Defendant
Case 2:19-cv-01472-NR Document 22 Filed 12/02/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of December 2019 a true and correct copy of the
foregoing Defendant’s Motion to Stay Pending Appeal was served and filed using the Western
District of Pennsylvania’s ECF system, through which this document is available for viewing

and downloading, causing a notice of electronic filing to be served upon the following counsel of

record:

Joseph J. Pass

iip@ejpilaw.com
219 Fort Pitt Boulevard

Pittsburgh, PA 15222
Patrick K. Lemon

pkl@ipilaw.com
219 Fort Pitt Boulevard

Pittsburgh, PA 15222

By: /s/ Brian M._ Hentosz

4823-9432-0046.1
